Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Special Status
The present application has been accorded “special” status as participating in the Track One program.
Response to Amendment / Arguments
The response and amendments, filed 08/24/2022, has been entered. Claims 11-12 are canceled and claims 26-28 are added. Claims 1-10, 13-28 are pending upon entry of this Amendment. The previous objections and 112/101 rejections are withdrawn due to amendments. Applicant’s arguments regarding the prior art rejections of claims have been fully considered but they are unpersuasive.
Applicant argues the prior art Kron does not disclose measuring pressure vs. time related to fluid flow into and out of a reservoir. 
In response, Examiner notes firstly:
Based on MPEP 2111, during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly: 
Kron in at least fig 4 teaches pressure-time curves that is reproduced by result of measuring pressure vs. time related to fluid flow of viscometers taught by Kron in figs.1 and 5 for measuring viscosity of blood samples, specifically citations in the office action are relevant to the viscometer shown in figure 5 (at least C.7 L.21-50) and fig.5 shows pressure-time curve, when air in sample syringe 47 pressurizes chamber 43, the air in space A1, and the test liquid so the blood sample encouraged into the chamber 42, until the pressure output is greater than 10 volts, i.e., during this step process fluid pressure in space A1 increases, then the next step that the pressure of A1 is more than pressure of A2, valve V4 is opened and because of this pressure difference the liquid encouraged out of chamber 42 that in these process fluid pressure in space A1 reduces, these disclosure reads on measuring pressure vs. time related to fluid flow into and out of a reservoir, besides curve B of fig. 4 of the pressure-time curve clearly are related to when pressure is increased and curve E is for decreasing pressure before the return of system to baseline atmospheric pressure or curve F, and therefore, Kron teaches “measuring pressure vs. time related to fluid flow into and out of the reservoir” based on the most broad interpretation.  
Therefore applicant’s argument is unpersuasive.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 4-5, 8, and 28 are  rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by “Kron”, US 4858127 A.

Regarding independent claim 1,
Kron in Figs.3-4 and 5 discloses a method, comprising: 
encouraging (liquid is introduced to system using syringe 47 via tube 46 and capillary 41:C.7 L.26-41) a fluid sample (at least Abstract- blood sample) through a conduit (Fig.5 capillary 41) into of a reservoir (42),
the fluid sample optionally comprising whole blood (small sample blood: e.g., C.3 L.15-17);  
monitoring a pressure (results is pressure time curve as shown in fig.4: e.g., C.7  L.43-48 by pressure means 45) within the reservoir (42) related to the encouraging the fluid  sample into the reservoir (42) as a function of time (results is pressure time curve as shown in fig.4 e.g.,C.3 L.34-35 also Fig.4 that is a typical chart of measured pressure vs. time for any of viscometers disclosed by Kron including viscometer shown in fig.5) so as to generate at least a first set of pressure vs. time data (e.g., C.7  L.43-48 e.g. Fig.4 curves A/B/C/D/E/F);
encouraging the fluid sample out of (valve V4 makes venting and pressure of A1 will be more than pressure of A2, therefore liquid encouraged out of 42) the reservoir (42) and monitoring a pressure within the reservoir related to the encouraging out of the reservoir as a function of time so as to generate a second set of pressure vs. time data (C.7 L.40-48).
 and based at least in part on the first set of pressure vs. time data, and the second set of pressure vs. time data determining one or more of a viscosity (processing the output of said pressure sensing means to determine the time varying shear stress and shear rate of said sample so as to calculate the changing viscosity of said sample as a function of shear rate thereby providing a continuous profile of viscosity versus shear rate of said sample plus other rheological parameters of interest: C.3 L.44-51), a viscosity as a function of shear rate (processing the output of said pressure sensing means to determine the time varying shear stress and shear rate of said sample so as to calculate the changing viscosity of said sample as a function of shear rate e.g., C.3 L.18-19 and table 1).

Regarding claim 2,
Which is dependent on claim 1, Kron discloses comprising relating the one or more of a viscosity, a viscosity as a function of shear rate (e.g., in C.6 L.50 discloses the viscosity measurements by the apparatus is for patient with cryoglobulinemia and C.9 L.6-10) as a function of shear rate to a physiologic state of a subject (variation of blood rheology or viscosity and shear rate are related to a temperature of patients with cryoglobulinemia).

Regarding claim 4,
Which is dependent on claim 1, Kron discloses comprising determining, based at least in part on the first set of pressure vs. time data, a viscosity of the fluid sample (at least C.3 L.41-51).
Regarding claim 5,
Which is dependent on claim 1, Kron discloses comprising determining, based at least in part on the first set of pressure vs. time data, a viscosity as a function of shear rate of the fluid sample (e.g., C.3 L.18-19 and table 1).

Regarding claim 8,
Which is dependent on claim 1, Kron, in Fig.6 teaches the fluid sample (blood sample) is encouraged into the reservoir (51) by applying a negative pressure (A3 connected to atmosphere via vent valve V6 has negative pressure comparing A4 that already reached to high pressure via syringe 59 therefore, liquid enters to reservoir 51 from 54 because of this pressure difference C.8 L.17-23) from a source in fluid communication with the reservoir (V6/54/59 all make these negative pressure and flowing liquid back to reservoir 51 as disclosed in C.8 L.1-28).
Regarding claim 28 which depends on claim 1,
Kron further discloses wherein the reservoir(42) is in fluid communication with a sample container (47) from which sample container the fluid sample originates.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kron in view of Nader et al. (Nader, Elie, et al. "Blood rheology: key parameters, impact on blood flow, role in sickle cell disease and effects of exercise." Frontiers in physiology (2019), “Nader”).

Regarding claim 3,
Which is dependent on claim 2, Kron does not discloses comprising administering a treatment or withdrawing a treatment in response to the physiologic state of the subject.
Nader in Fig.1 and e.g., page 6, right column and page 10 left column second paragraph teaches comprising administering a treatment (doing exercise) or withdrawing a treatment (not doing exercise) in response to the physiologic state of the subject (different phycological state of an individual X with SCA on the blood viscosity measured also in conclusion Nadler teaches predicting vascular dysfunction or healthy vascular resistance based on correlations of blood viscosity and shear stress data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Nader and administering a treatment or withdrawing a treatment in response to the physiologic state of the subject based on Kron’s viscometer’s results. One of ordinary skill in the art would know evaluating the results from medical test devices and recommending or withdrawing a treatment is a routine practice in medical field and have been motivated to use the same practice with Kron’s viscometer for patents with cryoglobulinemia.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kron in view of SUN et al. (CN 109342271 A, “SUN”).

Regarding claim 6,
Which is dependent on claim 1, Kron discloses comprising determining, based at least in part on the first set of pressure vs. time data [viscosity of fluid sample]
Kron fails to explicitly disclose determining a flow resistance of the fluid sample.
SUN (in P.4 last paragraph through P.5 first paragraph of machine translation) teaches determining based on pressure vs. time data viscosity that is flow resistance. Therefore:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine flow resistance as taught by SUN for Kron’s determination of viscosity from pressure vs. time data. One of ordinary skill in the art know viscosity and flow resistance are equivalent parameters.
Examiner notes that based on the instant disclosure e.g., ¶0015, ¶0061, ¶0102, ¶0114, ¶0124, ¶0128, ¶0140, viscosity is an indicator or an equivalent of flow resistance.

Claims 7, 14-15, 17-22, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kron in view of Johns (US 20190317000 A1, “Johns”).

Regarding claim 7,
Which is dependent on claim 1, Kron fails to explicitly disclose wherein the fluid sample is encouraged into the reservoir by expanding the reservoir.
Johns in Fig.1 teaches the fluid sample (e.g., abstract or ¶0087 blood or a Newtonian fluid ¶0095) is encouraged into the reservoir (e.g.12) by expanding the reservoir (¶0094-¶0098).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kron’s viscometer and reservoir with John’s syringe or expandable reservoir wherein the fluid sample is encouraged into the reservoir by expanding the reservoir. One of ordinary skill in the art would know the operation of the viscometer using providing time profile of pressure is not limited to a unique design (as suggested by Kron C.7 L.6) and can be modified by different means based on desired application e.g. having more disposable parts such as disposable syringes and thereby decrease contamination.

Regarding independent claim 14,
Kron in Figs.3-4 and 5 discloses an apparatus (at least Abstract a viscometer), comprising: a conduit (Fig.5 capillary 41) configured to communicate a fluid (e.g., Abstract sample blood) therein: a reservoir (42), the reservoir being in fluid communication with the conduit (41 C.7 L.20-25). the reservoir (42) ; a transducer (Fig.2 35, C.4 L.39-41 and C.7 L.32), the transducer configured to measure a pressure (Fig.4 and C.6 L.1-35 and C.7 L.44) within the first reservoir (42) related to fluid entry and/or fluid egress (C.7 L.21-40: liquid is transferred from 47 via 41 to reservoir 42, then in the next step V3 is opened and venting air makes pressure of A2 more than A1 therefore, liquid will leave reservoir 42 to 43 therefore the pressure vs time is produced by transducer in Fig.4 is for both situation fluid entry and leaving reservoir 42 ) from the reservoir (42); and a memory (recorder 34 and computer 37 has a memory) in communication with the transducer (35/45), the memory (34/37) configured to record a first set of pressure vs. time data related to fluid entry and/or fluid egress from the expandable reservoir(42) and a second set of pressure vs. time data related to fluid egress from the reservoir ( fig.4 part E)
Regarding claim 15,
Which is dependent on claim 14, Kron discloses comprising a processor (37) in communication with the transducer (35), the processor (37) being configured to execute instructions to relate at least the first set of pressure vs. time data and the second set of pressure vs. time data of the transducer to a viscosity of a fluid communicated into and/or out of the first reservoir (11) to any one or more of a viscosity, a viscosity as a function of shear rate (table 1 and e.g., C.5 L.25-45).

Regarding claim 17,
Which is dependent on claim 14, Kron further fails to disclose comprising a priming volume, the priming volume in interruptible fluid communication with the reservoir.
Kron in Fig.5 teaches another embodiment comprising a priming volume (47), the priming volume in interruptible (means 53 and V4 are interrupting communication between 47 and 42)  fluid communication with the reservoir (42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kron’s viscometer with Kron’s other design wherein the fluid sample is encouraged into the reservoir by expanding the reservoir. One of ordinary skill in the art would know the operation of the viscometer using providing time profile of pressure is not limited to a unique design (as suggested by Kron C.7 L.6) and can be modified by different means based on desired application e.g. having more disposable parts and thereby decrease contamination.

Regarding claim 18,
Which is dependent on claim 17, Kron discloses wherein the priming volume (47) is operable to draw a fluid through the conduit (41) into the reservoir (42).

Regarding claim 19,
Which is dependent on claim 17, Kron discloses wherein the priming volume (47) is a syringe (C.7 L.20).

Regarding claim 20,
Which is dependent on claim 14, Kron in the embodiment that rejection of claim 14 is relied upon does not disclose wherein the reservoir is a syringe.
However, in another embodiment Kron discloses that the reservoir (Fig.1 11) is a syringe (C.4 L.14).
It would have been obvious to one of ordinary skill before effective date of invention to use syringe as reservoir. One of ordinary skill in the art would know syringes are used as a routine practice to handling blood specially that syringes can be disposable and thereby decrease contamination.

Regarding claim 21,
Which is dependent on claim 14, Kron in figs.2,4,5 and C.7 L.20-50 discloses a method, comprising: 
effecting communication of a fluid (sample blood) though a conduit (41) of a component, the component comprising (i) a conduit (41) configured to communicate a fluid therein, (ii) a reservoir (42), the reservoir being in fluid communication with the conduit (41), the reservoir (42) optionally being expandable; (iii) a transducer, the transducer (45 -system of fig.2 but wires 48 and 49 as cited in C.7 L.16-17) configured to measure a pressure within the reservoir(42) related to fluid entry to the reservoir and fluid egress from the reservoir (C.7 L.20-50); and (iv) a memory (37) in communication with the transducer (45), the memory (37) configured to record at least a first set of pressure vs. time data related to fluid entry to the reservoir and a second set of pressure vs. time data related to fluid egress from the reservoir (FIG.4 and C.7 L.20-50), and based at least in part on the first set of pressure vs. time data and the second set of pressure vs. time data, determining one or more of a viscosity, a viscosity as a function of shear rate (at least C.6 L.29-35).
Regarding claim 22,
Which is dependent on claim 21, Kron discloses wherein the fluid comprises a subject's sample of whole blood (e.g. C.3 L.15-17).

Regarding claim 25,
Which is dependent on claim 21, Kron discloses wherein the communication of the fluid is automated (C.8 L.38-40).
Regarding claim 26,
Kron fails to explicitly disclose expandable reservoir.(though, Kron in another embodiment teaches reservoir 11 (e.g.,C.4 L.14) is a syringe meaning it is expandable).
Johns in Fig.1 teaches an expanding reservoir (¶0094-¶0098).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use John’s expandable reservoirs for Kron’s viscometer. One of ordinary skill in the art would know the operation of the viscometer using providing time profile of pressure is not limited to a unique design (as suggested by Kron C.7 L.6) and can be modified by different means based on desired application e.g. having more disposable parts such as disposable syringes and thereby decrease contamination.

Claims 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Kron in view of Karnes (US 20120127466 A1, “Karnes”).
Regarding claim 9,
Which is dependent on claim 1, Kron further discloses comprising (a[n] increasing) pressure within the reservoir (42) by (a[n] increasing) priming volume (47) in fluid communication with the reservoir (42).

Kron fails to disclose reducing a pressure within the reservoir by expanding a priming volume.

Karnes in ¶0065 and Fig.1 teaches reducing a pressure within the reservoir (e.g.12A) by expanding a priming volume (the movement of pistons 24 and expending volume cell A reduce the pressure of the reservoir).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kron’s viscometer and priming volume and reducing a pressure within the reservoir by expanding a priming volume. One of ordinary skill in the art would know the operation of the viscometer to create a plot of pressure vs time using changing volume of priming volume with different means is possible that depends on desired application, and for example using syringes that can assist in compressing/expanding volumes and creating negative and positive pressures is a routine convenient choice when dealing with blood.
Regarding claim 10,
Which is depend on claim 9, Kron further discloses comprising interrupting (means 53 and V4 are interrupting communication between 47 and 42) fluid communication between the priming volume (47) and the reservoir (42).

Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kron in view of Taniguchi et al. (EP-0492664-A1,”Taniguchi”).

Regarding claim 13,
Which is dependent on claim 1, Kron discloses determining the viscosity, the viscosity as a function of shear rate (e.g., C.3 L.44-51).
Kron fails to disclose wherein the viscosity is based at least in part on an average that comprises the first set of pressure vs. time data and the second set of pressure vs. time data.
Taniguchi e.g., in Page 6 lines 22-23 teaches a method and device for viscosity measurement and determining pressure from average value of measurements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use average as taught by Taniguchi for Kron’s first set of pressure vs. time data and the second set of pressure vs. time data. One of ordinary skill in the art would know using average of different measurements can eliminates the errors and therefore would be motivated to do it to get more stable and accurate results. 

Regarding claim 27,

Kron  discloses wherein the viscosity, the viscosity as a function of shear rate (at least C.6 L.29-35), or the flow resistance of the fluid sample is based at least in part on an data that comprises the first set of pressure vs. time data and the second set of pressure vs. time data (fig.4 and C.7 L.20-50) .
Kron fails to disclose wherein the viscosity is based at least in part on an average that comprises the first set of pressure vs. time data and the second set of pressure vs. time data.
Taniguchi e.g., in Page 6 lines 22-23 teaches a method and device for viscosity measurement and determining pressure from average value of measurements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use average as taught by Taniguchi for Kron’s first set of pressure vs. time data and the second set of pressure vs. time data. One of ordinary skill in the art would know using average of different measurements can eliminates the errors and therefore would be motivated to do it to get more stable and accurate results. 

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kron in view of Johns and Taniguchi.

Regarding claim 16,
Which is dependent on claim 15, Kron discloses the processor being configured to execute instructions (C.5 L.25-45) that comprises least the first set of pressure vs. time data (Fig.4 profiles A and B)of the transducer(35) and a second set of pressure vs. time data (Fig.4 profiles E and F) of the transducer (35) to a viscosity of a fluid communicated into and/or out of the first reservoir(11) to any one or more of a viscosity, a viscosity as a function of shear rate (e.g., C.3 L.15-19, 34-35 ,44-51).
But fails to disclose to relate an average.
Taniguchi e.g., in Page 6 lines 22-23 teaches a method and device for viscosity measurement and determining pressure from average value of measurements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use average as taught by Taniguchi for Kron’s first set of pressure vs. time data and the second set of pressure vs. time data. One of ordinary skill in the art would know using average of different measurements can eliminates the errors and therefore would be motivated to do it to get more stable and accurate results. 
Claims 23 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Kron in view of Johns and Nader.

Regarding claim 23,
Which is dependent on claim 22, Kron fails to disclose comprising classifying a disease state of the subject based on the operation of the apparatus.

Nader in Fig.1 and e.g., page 6, right column and page 10 left column second paragraph teaches classifying a disease state of the subject (individual X) based on the operation of the apparatus (different phycological state of an individual X with SCA on the blood viscosity measured also in conclusion Nadler teaches predicting vascular dysfunction or healthy vascular resistance based on correlations of blood viscosity and shear stress data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the results from Kron’s viscometer and classifying a disease state of the subject (individual X) based on the operation of the apparatus as taught by Nader. One of ordinary skill in the art would know classifying a disease state of the subject based on the operation of an apparatus is a routine practice in the medical field that increase and improve applicability and/or versatility of a device.

Regarding claim 24,
Which is dependent on claim 23, Kron fails to  disclose comprising recommending a treatment for the disease state of the subject.
Nader in Fig.1 and e.g., page 6, right column and page 10 left column second paragraph teaches comprising recommending a treatment (doing exercise) for the disease state of the subject (individual X).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the results from Kron’s viscometer and recommending a treatment for the disease state of the subject. One of ordinary skill in the art would know recommending a treatment for the disease state of the subject is a routine practice in the medical field.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/            Examiner, Art Unit 2856                                                                                                                                                                                            
/DAVID L SINGER/            Primary Examiner, Art Unit 2856